Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton provides 2010 operational plans & guidance CALGARY, Dec. 10 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to report its budget and operational plans for 2010, which reflect a fairly stable production profile for the year. The 2010 budget provides increases in cash flow and capital expenditures compared to 2009. In executing this budget, Compton will continue its conservative strategy of living within cash flow in 2010. The following represents plans and guidance for 2010 compared to the previous two years: << 2010E 2009E(1) 2008A Average daily production (boe/d) 17,900 to 18,500 ~ 21,000 28,658 Administrative expenses ($ millions) $25 - $27 $28 - $29 $33 Operating costs ($ millions) $80 - $85 $85 - $87 $114 Cash flow ($ millions) $70 - $80 $50 $256 Capital expenditures ($ millions) $70 - $80 $40 - $45(2) $135 (1) 2009 guidance estimates have been updated for revised expectations (2) Compton's Board of Directors has authorized management to buy-out certain operating leases in the amount of $15 million, which is not included in these estimates >> Compton's 2010 guidance is based on consultants' average forecast prices of $6.00 per GJ of natural gas (AECO), $78.39 per barrel of crude oil (Edmonton Sweet Light), and a foreign exchange rate of $0.925. A $0.25 change in the AECO natural gas price is expected to result in a $7 million change in cash flow. Compton's cost structure will benefit from additional Administrative and Operating cost reductions in 2010. The Corporation expects to recognize additional unbudgeted cost reductions, which should result in increased cash flow. These cost reductions follow significant savings achieved in 2009. 2010 Capital Program Compton's 2010 budget is based on a base capital program ranging from $70 to $80 million to match cash flow expectations, of which just over one-half is expected to be incurred in the first half of the year. This level of expenditure is expected to result in a relatively stable production profile through 2010. Drilling activities will be concentrated on those areas that provide the highest economic return and in areas that will help identify additional future development opportunities for the Corporation. Compton identified up to $150 million of opportunities during its budget process, providing ample scope to increase the capital program should commodity prices exceed the Corporation's budgeted forecast prices. Compton has high operatorship in the majority of its properties and therefore controls the pace of capital spending. Management will monitor economic conditions as they develop during 2010 and adjust the capital program accordingly. The planned 2010 capital program is: << Low Range High Range ($ millions) Land, seismic & G&G $ 9 $ 10 Drilling & completions(x) 38 44 Facilities & equipment 14 16 Corporate & Other 9 10 $ 70 $ 80 (x) includes drilling credits By Area (excluding Corporate(x) portion) (%) Niton - Central Alberta 41% High River - Southern Alberta 26 Plains Belly River - Southern Alberta 25 Foothills (Callum, Cowley, Todd Creek) - Southern Alberta 8 100% (x) Corporate includes funds used for information technology and office improvements Drilling & Completions (gross wells) Niton - Central Alberta 23 High River - Southern Alberta 5 Plains Belly River - Southern Alberta 12 Foothills (Callum, Cowley, Todd Creek) - Southern Alberta 3 43 >> "The 2010 budget represents a prudent investment strategy which will further confirm the strength of our asset base. It allows us to continue to exploit the potential of our assets, while improving on our cost structure," said Tim Granger, President and Chief Executive Officer. "The successful execution of this plan will demonstrate Compton's underlying value, and provide future investment potential for the Corporation and its shareholders." Operations Average production for 2010 is expected to be in the range of 17,900 boe/d to 18,500 boe/d as a result of this capital development program. In executing its plans, Compton will continue to strive to meet or exceed minimum investment rates of return of 20% and improve capital efficiencies.
